ENTRE

LA REPUBLIQUE DU CAMEROUN

ET

GEOVIC CAMEROON S.A.
BP 5839 DOUALA - CAMEROUN

LA PRESENTE CONVENTION MINIERE EST CONCLUE ENTRE,
d'une part,

Le Gouvernement de la République du Cameroun, ci-après désigné "L'ETAT",
représenté par le ministre chargé des mines et de la géologie,

et, d'autre part,

La société GEOVIC Cameroon S.A., B.P. 5839 - Douala - Cameroun, société de droit
camerounais, ci - après désignée, "GEOVIC", représentée par son Président,

ensemble dénommés les « Parties ».

PREAMBULE

Agissant dans le cadre du Code Minier et des textes ultérieurs, ainsi que du Code des
Investissements en vigueur en République du Cameroun à la date de signature de la présente
Convention,

Considérant l'importance du secteur minier dans le développement économique et
social du Cameroun,

Considérant l'option de libéralisation économique adoptée par l'Etat,

Considérant que le Gouvernement de la République du Cameroun, dans le cadre de
son programme de développement des ressources minérales, a financé l'inventaire des indices
miniers, ayant abouti à la mise en évidence des gîtes de nickel et de cobalt dans le Sud-Est du
pays,

Considérant que GEOVIC Cameroon SA a découvert des gisements plus étendus de
nickel et de cobalt dans le cadre de ses opérations de recherche,

Considérant que la société GEOVIC Ltd, qui participe au capital de GEOVIC
Cameroon SA, a développé une méthode de traitement appropriée par laquelle des gîtes de
nickel et de cobalt jusqu'alors peu rentables, peuvent être convertis en gisements de minerais
susceptibles de faire l'objet d'une exploitation minière,

Compte tenu des capacités techniques et financières de la société GEOVIC Ltd,
principal actionnaire de GEOVIC Cameroon S.A. d’une part, et de son souhait d’exercer à
travers cette dernière l’activité d'exploitation minière dans les limites du permis de recherche
n° 67, objet du décret n° 99/014/PR du 27 janvier 1999 d’autre part,

Il a été arrêté et convenu ce qui suit :
TITRE PREMIER : DISPOSITIONS GENERALES

ARTICLE 1°. OBJET

La présente Convention, complétée par ses annexes qui en font partie intégrante, fixe
les droits et obligations réciproques des Parties. Elle définit les conditions générales,
juridiques, financières, fiscales, économiques, administratives, douanières, sociales, foncières
et environnementales dans lesquelles GEOVIC ou toute autre personne à qui GEOVIC
viendrait à céder tout ou partie de ses droits et obligations au titre de la présente Convention,
procédera à l'exploitation minière du cobalt, du nickel et de leurs substances connexes dont la
zone d'exploitation découle du permis de recherche susvisé.

Elle couvre en outre les installations et infrastructures nécessaires à l'exercice des
activités de GEOVIC, de même que toutes opérations d'exploitation, de traitement, de
chargement, de transport, de stockage, et de livraison à la vente des minéraux et métaux.

ARTICLE 2.- DEFINITIONS

Les références entre parenthèses renvoyant aux définitions des mêmes termes dans la
version anglaise en ce qui concerne la présente convention,

1. (34) Actionnaire : désigne toute Personne qui détient une ou plusieurs actions
dans le capital social de GEOVIC, à l'exception de tout détenteur d’action de garantie,
d’obligations ou de créances convertibles en actions.

2.(2)  Affiliée : désigne une Personne qui contrôle, se trouve sous le même contrôle
que, ou bien est contrôlée par un Actionnaire. Pour l’application de cette définition, "contrôle"
signifie la participation directe ou indirecte, avec droit de vote, à hauteur minimum de
cinquante pour cent (50 %) dans le capital de la Personne contrôlée.

3. (3) Agent : désigne toute personne physique ou morale, publique ou privée,
appelée à exécuter de la part d’une des parties des missions définies dans le cadre de la

présente Convention.

4.(7) Annexe : désigne :

Annexe I Etude d’impact et plan de gestion de l’environnement
Annexe II Etude de faisabilité

Annexe III Zone d'Exploitation Minière Exclusive

Annexe IV Attribution en Jouissance des Terrains

5.(4) Attribution en jouissance : désigne les droits accordés à GEOVIC dans les
conditions précises à l’annexe IV de la présente convention.

6. (23) Code Minier : désigne la Loi n° 001 du 13 avril 2001 portant Code Minier.

7. (12) Co-contractants : désigne les personnes, y compris les Actionnaires et les
Affiliées mais à l'exclusion des prêteurs qui, dans le cadre d'un contrat signé avec GEOVIC,
fournissent des services ou des biens corporels ou incorporels relatifs aux activités entreprises
dans le cadre de la présente Convention.
8. (13) Convention : désigne la présente Convention Minière et ses annexes ainsi
que tout renouvellement, prorogation, substitution ou amendement de la présente Convention
suivant consentement mutuel des Parties.

9. (10) Date de Début de l'Exploitation : désigne la date à laquelle la première
cargaison de Matière sort du site de production.

10. (15) Date de prise d'Effet : désigne la date de signature de la présente
Convention par les Parties.

11. (14) Dollar : désigne la monnaie ayant cours légal aux Etats Unis d'Amérique.

12. (27) Domaine National : désigne le domaine national tel que défini dans la loi
foncière camerounaise.

13. (37) Entité Substituée : désigne toute Personne qui se substitue aux droits et
obligations de GEOVIC au titre de la Convention. Une Entité Substituée est nommée et
contrôlée par le Prêteur, en conformité avec les accords liant celui-ci à GEOVIC.

14. (16) Etude d’impact et plan de gestion de l’environnement : désigne l’étude
d’impact et le plan de gestion de l’environnement du projet, réalisée selon la législation et la
réglementation en vigueur.

15. (18) Exercice Fiscal : désigne la période de douze(12) mois à compter du 1*
janvier jusqu’au 31 décembre de la même année civile.

16. (35) Expéditeur : désigne toute personne qui fait transporter des Minéraux ou de
la Matière en utilisant les infrastructures camerounaises de transport.

17. (11) Exploitation Commerciale : désigne l'exploitation minière produisant des
expéditions aux fins de vente commerciale de Matière.

18. (24) Exploitation Minière : désigne l'extraction, le traitement, le transport, le
stockage et la vente de Minéraux.

19. (9) Franc CFA : désigne la monnaie ayant cours légal en République du
Cameroun.

20. (5) Installations Annexes : désigne les installations même provisoires sur ou en
dehors du site d’exploitation, y compris notamment les habitations, les centrales électriques,
les pistes d'atterrissage, les plates-formes de débarquement, les installations de soutien, les
hôpitaux, les magasins, les scieries et les carrières appartenant à GEOVIC et susceptible de
contribuer au fonctionnement efficace d'une Usine, d'un Site d'Usine ou d'un Site
d'Exploitation Minière.

21. (33) Matière : désigne le concentré ou le produit intermédiaire résultant des
Minerais extraits du Site d'Exploitation.

22. (22) Minéraux : désigne le nickel, le cobalt et leurs substances connexes.
23.(29) Partie : désigne à titre individuel, ou bien la République du Cameroun, ou
bien GEOVIC, ses successeurs ou ses ayants droit.

24. (30) Personne : désigne toute personne physique ou morale de droit privé ou
public.

25. (19) Phase d'installation : désigne toutes activités se situant entre la date à
laquelle le Permis d'Exploitation est accordé et la date de Début de l’Exploitation.

26. (28) Phase opérationnelle : désigne la période après le Début de l’Exploitation.

27. (21) Prêteur : désigne la ou les Personnes participant au financement et au
refinancement des activités de recherche et/ou d'exploitation minière de GEOVIC, à
l'exclusion d'apports au capital social de GEOVIC, y compris tout garant ou assureur des prêts
requis pour ce financement ou refinancement, ainsi que tout cessionnaire, mandataire, agent
fiduciaire ou leur Affiliée.

28. (25) Site d'Exploitation : désigne des sites où des minerais ou des substances
minérales sont extraits du sol, ainsi que tout terrain annexe, nécessaires à l’exercice de cette
activité.

29. (6) Site d'Installations Annexes : désigne un site abritant des Installations
Annexes, qui pourra soit faire partie d'un Site d'Usine, ou bien d'un Site d'Exploitation
Minière, ou bien être situé à proximité d'un tel site.

30. (32) Site d'Usine : désigne tout endroit où est installée une Usine.

31. (36) Sous-Traitant : désigne, à l’exclusion d’un prêteur, toute Personne y
compris les Actionnaires et les Affiliées, qui, liée à un Cocontractant ou à un autre Sous-
Traitant par un contrat d'une valeur annuelle dépassant cinquante mille dollars ($50.000),
entreprend des travaux, fournit des biens ou assure des services relatifs aux activités menées
dans le cadre de la présente Convention.

32. (8) Substances Connexes : désigne des substances associées au minerai de
nickel et du cobalt au moment de l’exploitation minière dans le cadre de la présente
Convention.

33. (1) Taxe Ad Valorem : désigne conformément à la loi, la taxe proportionnelle à
la valeur des produits commercialisables extraits.

34. (20) Terrains : désigne les superficies abritant les Sites d'Exploitation, les Sites
d'Installations Annexes, les Infrastructures Sociales, les Sites d'Usines et toutes autres
Installations indiquées ci-dessous.

35. (38) Tiers Bénéficiaires : désigne les Cocontractants, les Sous-Traitants, les
Expéditeurs, les Prêteurs, collectivement ou individuellement.

36. (26) Titre Minier : désigne le permis de recherche, et le permis d'exploitation
conformément au Code Minier.
37. (31) Usine : désigne toute installation de séparation ou de traitement chimique
ou métallurgique.

38. (17) Zone d'Exploitation Exclusive Minière : désigne les zones identifiées à
l’Annexe III qui ont été réservées à l’activité minière exclusivement.

TITREIT: DROITS ET OBLIGATIONS DES PARTIES

ARTICLE 3.- OBLIGATIONS RÉCIPROQUES

L’Etat et GEOVIC s'engagent par les présentes, à coopérer afin d'atteindre les
objectifs de la présente Convention. Chaque Partie aura l'obligation de respecter les
engagements, responsabilités et obligations lui incombant au titre de la présente Convention
Minière, ses Annexes ainsi que ses avenants conformément à la législation et à la
réglementation en vigueur, à l'exception des dispositions spécifiques, relatives à la
simplification et à l’allègement des procédures administratives et douanières.

SOUS-TITRE I : DROITS ET OBLIGATIONS DE GEOVIC

ARTICLE 4.- DROIT D'ACCES AUX TERRAINS

La présente Convention confère à GEOVIC le droit à l'attribution en jouissance des
terrains nécessaires à l’accomplissement de l’objet de ladite Convention. Lesdits terrains
devront préalablement être classés au domaine privé de l’Etat, conformément à la législation
foncière et domaniale en vigueur, au Code Minier et dans les conditions précisées à l’ Annexe
IV concernant l’attribution en jouissance des terrains.

ARTICLE 5.- OBLIGATION DE PRODUIRE DES ETUDES DE FAISABILITE

Le dossier de demande de Permis d'Exploitation comporte l’étude de faisabilité
réalisée conformément aux articles 16 et 46 du Code Minier, et jointe en Annexe II de la
présente Convention.

ARTICLE 6.- OBLIGATION DE RESPECTER LES NORMES TECHNIQUES
ET DE SECURITE RELATIVES A LA GESTION ET A LA
PROTECTION DE L'ENVIRONNEMENT ET DES
POPULATIONS

6.1 GEOVIC s'engage à mener les travaux d'exploitation, de transport et de stockage
de la Matière et des Minéraux d’une part, conformément aux normes techniques et de sécurité
internationale de l’industrie minière, au Code Minier et à la législation camerounaise relative
à la protection de l'environnement et des populations, et d’autre part, dans les conditions
fixées à l’Annexe I concernant «l'Etude d’Impactet de Plan de Gestion de
l'Environnement » préalablement approuvés par l'Etat.

6.2 GEOVIC s’engage à fournir à compter de la date de début de l'exploitation, les
garanties nécessaires à la réhabilitation du site dans les conditions prévues dans le plan de
gestion de l’environnement.
6.3 Si l'exploitation Minière devait à quelque moment que ce soit prendre fin, les
Parties feront le point afin de déterminer si des travaux de réhabilitation restent à effectuer
suivant le programme initial. Le cas échéant, la garantie constituée sera réalisée à cette fin
suivant consentement mutuel des parties.

Dans l’hypothèse où la garantie constituée serait un compte bancaire, le solde dudit
compte sera restitué à GEOVIC au terme des travaux réceptionnés par l'Etat selon la
législation en vigueur.

ARTICLE 7.- OBLIGATION DE SE SOUMETTRE A LA SURVEILLANCE
ADMINISTRATIVE ET AUX CONTROLES TECHNIQUES

7.1 Pendant la phase d’exploitation GEOVIC sera soumise aux règles de
surveillance administratives et aux contrôles techniques de sécurité, de normes ainsi que de
protection de l'environnement et des populations prévus par la législation camerounaise.

7.2 L'Etat désignera spécialement à cet effet trois (3) de ses agents, fonctionnaires
ou non, chargés de procéder, sans nuire à l’exploitation de GEOVIC, à toutes opérations de
surveillance et de contrôle, ainsi que d'assister aux essais et tests précisés ci-dessous. Ce
personnel, en cette qualité, aura accès à tous travaux, installations et sites concernés par leur
contrôle. Leur mission sera de vérifier la conformité des activités de GEOVIC avec les
exigences de sécurité prévues par la réglementation notamment :

(a) de vérifier deux fois par an, les rapports des contrôles effectués par
GEOVIC et de parapher les registres institués pour lesdits contrôles,

(b) d’assister au moins une fois par an, ou selon la périodicité des
opérations si celle-ci est supérieure à un (1) an, aux contrôles
effectués par GEOVIC, ou pour le compte de GEOVIC, par des tiers
choisis par GEOVIC parmi des organismes agréés par l’Etat, et
compétents pour effectuer les opérations suivantes :

- l'inspection de l’état des soupapes de sécurité et des
systèmes de protection,

- la gestion de la corrosion,

- l'inspection et l’essai des moyens de lutte contre l’incendie,

- l'analyse des effluents,

-__ l’épreuve des appareils à pression,

- l'assurance qualité,

- le contrôle de la gestion de déchets solides,

- les autres épreuves et contrôles convenus d’un commun
accord entre les Parties.

7.3 Dans le cadre de la surveillance administrative, GEOVIC est tenue d’envoyer
au ministre chargé des mines et de la géologie au plus tard le quinze (15) de chaque mois, une
copie des connaissements pour toute expédition de Matière effectuée au courant du mois
précédent.

7.4  GEOVIC est tenue par ailleurs de faire parvenir aux ministres chargés
respectivement des mines et de la géologie, de l’industrie et de l’environnement avant le 31
mars de chaque année, un rapport d’activités relatif à l’exercice fiscal précédent. Ce rapport
contiendra notamment :

(a) les quantités et les qualités des Matières expédiées,

(b) un état récapitulatif du personnel de GEOVIC par catégorie,

(c) la liste des accidents ayant eu pour résultat une cessation
d'opérations ainsi que des incidents significatifs en matière de
protection de l’environnement, en précisant les caractéristiques de
ceux-ci ainsi que les mesures prises pour en empêcher le
renouvellement ou pour en limiter les conséquences,

(d) les indications sur les gros travaux réalisés et les actions menées en
vue du renforcement de la sécurité et de la protection de
l’environnement,

(e) le bilan certifié par un expert comptable agréé,

(f l’état d'exécution du Plan de Gestion de l'Environnement prévu à
l’article 6 ci-dessus.

ARTICLE 8.- OBLIGATION DE RECRUTEMENT ET DE
FORMATION DU PERSONNEL CAMEROUNAIS

8.1 Sous réserve de la mise en place du programme de formation mentionné ci -
après, GEOVIC aura la liberté de choisir et d'employer du personnel sans distinction de
nationalité, et de licencier ce personnel, conformément à la législation du travail au
Cameroun.

Toutefois, à compétence égale, GEOVIC est tenue de recruter en priorité du
personnel camerounais et s'engage à inclure dans ses contrats avec ses Cocontractants une
condition similaire, ainsi qu'un engagement de leur part d'inclure cette même condition dans
leurs contrats avec les sous -traitants.

Dans l'année suivant la date de début de l’exploitation, GEOVIC devra soumettre un
programme de formation à l'Etat, à l'effet d'assurer la formation générale, technique et
professionnelle de son personnel camerounais, afin de permettre aux ingénieurs, cadres,
techniciens, ouvriers et employés administratifs l'accès à tous les emplois en rapport avec
leurs compétences.

8.2 GEOVIC s'engage à ne pratiquer aucune discrimination de quelque nature que
ce soit, fondée sur la race, le sexe, la religion ou la nationalité, et s'engage à inclure dans ses
contrats avec ses Cocontractants une condition similaire, ainsi qu'un engagement de leur part
d'inclure cette même condition dans leurs contrats avec les sous-traitants.

ARTICLE 9.- INFRASTRUCTURES SOCIALES
GEOVIC s’engage à réaliser dans le cadre de son exploitation des infrastructures
appropriées de logement, ainsi que des facilités à usage médical, scolaire, sportif et récréatif

pour ses employés.

GEOVIC pourra, sur la demande de l’Etat, mettre à la disposition d’établissements
voisins ou du public les installations de télécommunications, les lignes électriques, les
adductions d’eau et les infrastructures médicales, scolaires, sportives et récréatives qu’elle a
créées, à condition que l’utilisation de celles-ci ne lui cause aucun préjudice.

ARTICLE 10.- AUTRES INFRASTRUCTURES

10.1 Dans le cadre de cette Convention, la République du Cameroun accorde à
GEOVIC le droit de :

(a) construire et utiliser ses propres routes pour relier les sites d’usines, les sites
d’exploitation, les sites d’installations annexes, toutes infrastructures sociales ou autres
installations aux routes existantes. Par ailleurs, GEOVIC pourra également utiliser les routes
existantes en République du Cameroun conformément à la législation en vigueur.

() construire et utiliser des embranchements privés de chemins de fer afin de relier
les sites d’usines, sites d’exploitation, sites d’installations annexes, toutes installations
d'infrastructure sociale ou autres installations, à toute future voie ferroviaire qui serait
construite à proximité desdits sites ou installations.

(c) construire, utiliser et améliorer d’autres infrastructures notamment des lignes
électriques, des pipelines, des conduites, des canaux, des ports fluviaux et des pistes
d’atterrissage pour les besoins des sites d’usine, sites d’exploitation et sites d'installations
Annexes.

10.2 Au cas où une infrastructure autre que celle approuvée dans le cadre de la
présente Convention serait nécessaire, GEOVIC pourra solliciter à cet effet l’autorisation du
Ministre chargé des Mines et de la Géologie qui sera tenu de prendre la décision y relative
dans un délai maximum de deux (2) mois.

10.3 Si l'Etat n’a pas répondu à la demande de GEOVIC dans un délai de deux (2)
mois à compter de la date de réception de celle-ci, l’accord de la République du Cameroun est
réputé acquis.

ARTICLE 11.- UTILISATION DES EQUIPEMENTS ET MATERIAUX
PRODUITS AU CAMEROUN AINSI QUE DES SERVICES
FOURNIS PAR DES ENTREPRISES LOCALES

GEOVIC, les Cocontractants et les Sous-traitants auront, dans l’exercice de leurs
activités, la liberté de choisir leurs fournisseurs, ainsi que les Cocontractants et sous-traitants
en vue d’obtenir des marchandises et des services de bonne qualité, sans tenir compte des
nationalités de ceux-ci.

Toutefois, GEOVIC utilisera en priorité les équipements et matériaux disponibles au
Cameroun, ainsi que les services des entreprises établies en République du Cameroun, à
condition que leurs prestations et équipements soient comparables à ceux d’origine étrangère
sous le rapport prix, qualité, fiabilité, disponibilité et conditions de livraison. GEOVIC
s’engage à inclure dans ses contrats avec ses Cocontractants une condition similaire, ainsi
qu'un engagement de leur part d’inclure cette même condition dans leurs contrats avec leurs
sous-traitants.
ARTICLE 12.- ASSURANCES

12.1 Toute couverture d’assurance pour les opérations d’exploitation minières est
souscrite par GEOVIC et les tiers bénéficiaires, conformément à la législation camerounaise
en vigueur. Dans ce cadre, ces personnes auront le droit de négocier et de s’accorder
librement :

(a) avec les assureurs de leur choix sur : (i) la couverture applicable ; (ii) le texte de
la police ; (iii) les primes et autres coûts d’assurance, la procédure pour régler ces coûts et les
comptes bancaires et devises utilisés pour effectuer ces règlements ; (iv) les procédures de
règlement des indemnités, et les comptes bancaires et devises utilisés pour ces règlements ; (v)
les conditions de réassurance et (vi) toutes autres conditions d’assurance, à condition que les
assureurs soient légalement établis au Cameroun ou représentés par une société d’assurance
de droit camerounais dûment agréée ;

(b) avec les réassureurs de leur choix en dehors du Cameroun sur tous les aspects de
la réassurance choisis pour venir en soutien des couvertures d’assurance prises conformément
aux dispositions du présent article, sous réserve qu’une partie de la réassurance soit confiée
aux compagnies de réassurance de droit camerounais dûment agréées conformément à la
législation en vigueur. GEOVIC et les tiers bénéficiaires ne sont pas autrement limités pour (i)
la couverture de réassurance ; (ii) la (les) devise(s) dans laquelle (lesquelles) cette couverture
de réassurance est libellée et les indemnités payées ; (iii) les primes de réassurance et autres
coûts de réassurance ; (iv) la (les) devise(s) dans laquelle (lesquelles) les primes de
réassurance et autres coûts de réassurance sont libellés et payés ; (v) les procédures et comptes
bancaires utilisés pour le paiement de primes, les règlements des indemnités, ou autres
paiements entre les parties en matière de réassurance ; (vi) la rédaction ou la langue de la
police ; (vii) toutes autres conditions applicables à ces accords de réassurance et à leur
gestion.

12.2 En application de l’article 3 du Code CIMA et de l’article 7.2 de
l’Ordonnance 85-3 du 31 août 1985, l’Etat donne son consentement par les présentes à ce que
GEOVIC, et les tiers bénéficiaires aient l’autorisation de souscrire des polices d’assurance
libellées en devises étrangères.

12.3 Nonobstant l’article 12.1, GEOVIC et les tiers bénéficiaires sont exonérés,
pour les activités entreprises dans le cadre de la présente convention, de l’application de
l’Ordonnance 85-3 du 31 août 1985 concernant la limitation du transfert des risques et primes
d’assurance hors du Cameroun.

SOUS-TITRE II : ENGAGEMENTS DE L’ETAT

ARTICLE 13.- GARANTIES GÉNÉRALES

13.1 Conformément aux dispositions de l’article 15 du Code Minier, l'Etat
s'engage à ne pas apporter de restriction ni modification :

(a) à la libre application des dispositions des Statuts de GEOVIC, au
cas où elles n’entrent pas en contradiction avec la législation en
vigueur au Cameroun,
(b) au droit de GEOVIC de choisir librement ses actionnaires,

(c) aux droits attachés aux actions en vertu de la loi,

(d) au libre choix des personnes chargées de la gestion ou du contrôle

de GEOVIC (le président, les membres du conseil d'administration,

le directeur général, les directeurs financier, commercial,
administratif et technique, les commissaires aux comptes),

au droit de GEOVIC de décider librement de l’organisation de son

fonctionnement, en particulier l’augmentation et la réduction de

capital, la distribution ou la capitalisation de bénéfices ou de
réserves, et l'utilisation de son actif et de ses revenus, la disposition
de règlements,

(f) au régime applicable aux relations entre GEOVIC et ses
actionnaires,

(g) à la liberté des décisions prises pour la gestion technique,

administrative, commerciale ou financière de GEOVIC, sans

préjudice des dispositions législatives en matière d'environnement,

à la liberté de GEOVIC de recruter, promouvoir et licencier son

personnel, de fixer leurs salaires et autres avantages ainsi que le

nombre d'employés, conformément à la législation en vigueur,

(i) à la liberté de GEOVIC d'importer des aéronefs (avions et
hélicoptères) et du matériel de télécommunications (pour des
communications par voie terrestre ou par satellite), conformément à
la législation en vigueur,

() à la liberté de GEOVIC d'emprunter ou de prêter des fonds
conformément à ses statuts.

(e

@

13.2 Nonobstant les dispositions de l’alinéa 13.1 ci-dessus, la République du
Cameroun garantit par les présentes à GEOVIC et aux Tiers Bénéficiaires, ainsi qu’aux
Personnes régulièrement employées par eux :

(a) le libre choix des fournisseurs de biens et prestataires de services ;

() la libre circulation du personnel, la délivrance de visas et permis de travail au
personnel expatrié conformément à la réglementation en vigueur et aux
dispositions relatives à l’ordre public, et sous réserve des dispositions de l’article
8;

(c) la délivrance et le renouvellement des Titres Miniers nécessaires à l’exercice de
ses activités, conformément au Code Minier, et aux dispositions de la présente

Convention ;

(4) le libre exercice de ses activités conformément à ses critères d’exploitation, pour
autant que celles-ci ne soient pas contraires aux lois et règlements en vigueur en
République du Cameroun.

13.3 L'Etat s'engage à ne pas s’opposer à ce que GEOVIC distribue ses bénéfices
sous forme de dividendes, et dans la mesure où ceci est permis par un Prêteur, toute trésorerie
excédant les besoins courants de GEOVIC, mais qui ne peut pas être distribuée sous forme de
dividendes aux Actionnaires au prorata de leur participation au capital social, sous forme de
prêts sans intérêt, de réduction de capital ou de remboursement anticipé de prêts
d'Actionnaires (ou des Affiliées) ou sous toute autre méthode décidée par GEOVIC.

13.4 L'Etat garantit à GEOVIC, aux Co-contractants, aux Sous-Traitants, aux
Prêteurs et aux Expéditeurs l’inscription au fichier des importateurs et des exportateurs
conformément à la réglementation en vigueur.

13.5  L’Etat garantit qu'il a obtenu du Conseil Exécutif de la CEMAC, dans les
formes appropriées et pour la durée de validité de la présente Convention, l'approbation du
régime juridique, fiscal, douanier et de contrôle des changes, applicable aux activités
entreprises dans le cadre de la présente Convention.

ARTICLE 14.- STABILITE DU REGIME JURIDIQUE ET FISCAL
14.1 En application de l’article 99 du Code Minier, l'Etat garantit par les présentes :

(a) la stabilité des taux et règles d’assiette des impôts, droits et taxes applicables à
GEOVIC au titre de la présente Convention,

(b) la stabilité du régime juridique, fiscal, douanier et de contrôle des changes, tel
que précisé à l’article 17 ci-dessous applicable aux activités entreprises par GEOVIC,

(©) la stabilité des termes et conditions de la présente Convention.

14.2 En ce qui concerne les activités entreprises dans le cadre de la présente
Convention, l’Etat n’apportera aucune modification aux régimes juridique, fiscal, douanier et
de contrôle des changes actuellement en vigueur, susceptibles de produire un effet négatif aux
droits et obligations de GEOVIC et des tiers bénéficiaires tels qu’ils résultent de la présente
Convention. Aucune mesure législative, réglementaire ou administrative contraire aux
dispositions de la présente Convention ne sera appliquée à GEOVIC ou aux tiers bénéficiaires
sans le consentement préalable et écrit de GEOVIC.

14.3 (a) Nonobstant les dispositions de l’alinéa 14.2 ci-dessus, lorsque GEOVIC
estime qu’une mesure législative, réglementaire ou administrative prise par l’Etat produit un
effet défavorable sur les droits et obligations découlant de la présente Convention pour
GEOVIC ou les tiers bénéficiaires, GEOVIC a le droit de demander que celle-ci ne lui soit pas
applicable ou aux tiers bénéficiaires.

A cet effet, GEOVIC doit adresser au ministre chargé des mines et de la géologie une
requête exposant les motifs sur lesquels se fonde son opinion. Dans un délai de deux (2) mois
à compter de la date de réception de la requête de GEOVIC, le ministre chargé des mines et de
la géologie peut :

- soit rejeter la requête de GEOVIC, auquel cas GEOVIC peut recourir à
l'arbitrage conformément aux termes de la présente Convention,

- soit admettre cette requête et prendre les dispositions nécessaires pour
s’assurer que la mesure en cause ne soit pas applicable à GEOVIC ou aux
tiers bénéficiaires.
) L'introduction de la procédure prévue au paragraphe (a) ci-dessus, entraîne la
suspension de l’application de la (des) mesure(s) à GEOVIC et aux tiers bénéficiaires, à
compter de la date d’entrée en vigueur de la (des) mesure(s). La mesure contestée ne
s’appliquera que dans le cas où :

-  (i) la requête de GEOVIC aura été rejetée et

- (ii) GEOVIC n'aura pas déposé de demande d’arbitrage dans un délai de
deux (2) mois,

- (iii) si une sentence arbitrale aura confirmé le rejet de la requête.

144 L'Etat n’entreprendra aucune nationalisation ni expropriation affectant les
actifs appartenant à GEOVIC ou aux tiers bénéficiaires.

ARTICLE 15.- NON-DISCRIMINATION ET CONFIDENTIALITE

15.1 Si pendant la durée de la présente Convention, une société minière exerçant
ses activités au Cameroun bénéficie d’une ou plusieurs conditions qui, dans leur ensemble,
sont considérées par GEOVIC comme étant plus favorables que celles prévues dans la
présente convention, le bénéfice de cette ou ces condition(s) sera appliqué à GEOVIC, sur sa
demande.

15.2 Les garanties accordées par la présente convention à GEOVIC et aux tiers
bénéficiaires demeurent valables sans qu’il soit tenu compte d’autres conditions moins
favorables applicables à d’autres sociétés engagées dans des activités similaires, et ce malgré
le fait que de telles conditions puissent résulter de modifications de la législation
camerounaise.

15.3  S’appliqueront de plein droit à GEOVIC et aux tiers bénéficiaires toute
disposition de la législation camerounaise intervenue ultérieurement à la date de signature de
la présente convention ainsi que toute modification susceptible d’apporter des conditions plus
favorables que celles prévues dans la présente convention.

15.4  L’Etat reconnaît par les présentes que tous les rapports, résultats d’analyses,
carnets, données géophysiques, cartes et toutes autres informations reçues de GEOVIC, que ce
soit par voie d’inspection ou autrement, constituent des « Secrets Industriels ». L'Etat garantit
à GEOVIC que ni la République du Cameroun, ni ses agents ou fonctionnaires ne
communiquera ces secrets industriels aux tiers sans l’accord préalable et écrit de GEOVIC.

GEOVIC aura droit à la réparation des préjudices causés par le non-respect par
l'Etat, de son engagement à ne pas divulguer des secrets industriels.

ARTICLE 16.- DEVISES ET OPERATIONS BANCAIRES

16.1 Pour les besoins des activités exercées dans le cadre de la présente
Convention, GEOVIC a le droit d’entreprendre librement les opérations suivantes :

(a) d'ouvrir, de maintenir, d’opérer et de clore des comptes en banque,
y compris des comptes en devises étrangères, à l’étranger et au
Cameroun,
(b) de recevoir, de conserver en dépôt, et de débourser de ces comptes,
des fonds en devises ou monnaie locale, notamment pour le
paiement de dividendes, pour des biens et services, des intérêts et du
principal sur des prêts, le rapatriement du capital, des avances aux
actionnaires, et pour le paiement des impôts,

(c) de retirer de tels fonds, ou bien de les transférer sur un autre compte,
que ce compte soit au Cameroun, ou à l’extérieur du pays,

(d) d’effectuer la conversion de ces fonds, de devises étrangères en
monnaie locale, de monnaie locale en devises étrangères et d’une
devise étrangère a toute autre devise étrangère, tout cela à des taux
applicables aux transactions commerciales d’ordre général,

(e) de rapatrier le capital investi et de transférer les bénéfices sous
réserve du respect de la législation en vigueur.

Les droits prévus par le présent article s’appliquent également aux tiers bénéficiaires
lorsqu'il s’agit de leurs activités dans le cadre de la présente convention. Lesdits tiers
bénéficiaires doivent être soumis aux règles de droit commun en matière de réglementation
des changes en vigueur. Tout Prêteur est libre de transférer à l’étranger, les fonds réalisés à la
suite de saisies de nantissements.

16.2  GEOVIC fournira à la République du Cameroun, au début de chaque exercice
fiscal, une estimation de ses besoins en devises en échange de monnaie locale, en indiquant
toutefois l’usage qui en est prévu.

16.3 Sans préjudice aux droits accordés par le présent article, GEOVIC se
conformera aux formalités administratives relatives à la réglementation des changes au
Cameroun pour les opérations commerciales d’ordre général.

16.4 En cas de changement du système monétaire actuel de la République du
Cameroun, l'Etat garantit le maintien des droits institués dans le présent article en faveur de
GEOVIC, à des Tiers Bénéficiaires, des Prêteurs, et pour toute personne chargée de la
commercialisation de la matière, ainsi que des personnes régulièrement employées par
GEOVIC.

TITRE III: DISPOSITIONS JURIDIQUES ET FISCALES

ARTICLE 17.- REGIME JURIDIQUE, FISCAL, DOUANIER ET DE
CONTROLE DES CHANGES

17.1 Le régime juridique, fiscal, douanier et de contrôle des changes applicable aux
activités entreprises dans le cadre de la présente Convention, est défini par les textes suivants,
en ce qui concerne leurs dispositions non contraires à celles de la présente Convention ni
incompatibles avec elles :

(a) Acte de l'Organisation pour l’Harmonisation en Afrique du
Droit des Affaires (OHADA) ;

(b) Règlement n° 02/00/CEMAC/UMAC/CM portant
harmonisation des changes dans les Etats membres de la
CEMAC ;

(c) Code des Douanes en vigueur ;
(d) Code Général des Impôts tel qu’applicable à la date d’entrée en
vigueur de la présente Convention ;

(e) Toutes les lois de finances telles qu’applicables à la date
d’entrée en vigueur de la présente Convention ;

(f Loi n° 63/4 du 19 juin 1963 portant application sur le territoire
de la République du Cameroun de la réglementation de la zone
franc ;

(g) Code Minier en vigueur ;

(h) Loi n° 2002/004 du 19 avril 2002 portant Charte des
Investissements en République du Cameroun ;

() Loi n° 67/LF/22 du 12 juin 1967 relative aux relations
financières entre le Cameroun et l’étranger ;

G) Loi n° 95/14 du 8 août 1995 portant Modalités des comptes en
Dollars Américains (US $) ;

17.2  GEOVIC bénéficie des privilèges du Régime des Entreprises Stratégiques du
Code des Investissements dans les conditions prévues à l’article 43 de la loi n° 2002/004 du
19 avril 2002 portant Charte des Investissements en République du Cameroun.

17.3  GEOVIC bénéficie de l’allègement des opérations douanières en appliquant
systématiquement en fonction d’une demande dûment motivée, de l’utilisation des procédures
simplifiées telles que l’enlèvement sous palan, la dispense de contrôle de vérification des
importations (canal vert), la visite sur site et la création d’un bureau de douane à l’entrée du
complexe minier, ou toute autre procédure prévue par la réglementation en vigueur.

17.4 En outre, toutes les lois de la République du Cameroun non contraires, ni
incompatibles aux dispositions de la présente Convention, s’appliquent aux activités
entreprises dans le cadre de la présente Convention.

17.5  GEOVIC est assujettie au paiement de la taxe ad valorem sur la base de la
valeur marchande des Minéraux, conformément à la loi des finances et au Code Minier.

17.6 (a) Les employés de GEOVIC non-résidents originaires d’un pays qui n’est
pas signataire d’une convention bilatérale avec la République du Cameroun, peuvent
prétendre à être imposés au prorata temporis s’ils sont présents au Cameroun pendant moins
de cent quatre vingt (180) jours au cours d’un Exercice Fiscal donné.

(b) Les dispositions de toute convention bilatérale sur l’impôt sur le revenu
s’appliqueront à l’imposition des revenus du personnel expatrié non-résident originaire d’un
pays qui a conclu une telle convention bilatérale avec la République du Cameroun.

ARTICLE 18.- TITRES MINIERS

Dans les quinze (15) jours suivant la signature de la présente Convention, le ministre
chargé des mines et de la géologie, engage la procédure de délivrance du permis
d’exploitation qui sera attribué à GEOVIC dans un délai n’excédant pas quatre vingt dix (90)
jours.
ARTICLE 19.- MODE DE PAIEMENT DES DROITS FIXES ET REDEVANCES

Les modalités de paiement des droits fixes et redevances prévus par le Code Minier
sont celles fixées par voie réglementaire.

ARTICLE 20.- DISPOSITIONS COMPTABLES

20.1 La comptabilité de GEOVIC est tenue conformément aux dispositions du Code
Général des Impôts, de la présente Convention, ainsi qu’aux normes du Plan Comptable
OHADA.

GEOVIC est autorisée à utiliser le Dollar pour la tenue de sa comptabilité, à effectuer
toutes opérations comptables, et à libeller son capital social en cette monnaie.

20.2 Pour la conversion des opérations réalisées dans une devise autre que le Dollar,
il sera retenu le taux de change en vigueur le jour de l’opération publié à la rubrique « parités
croisées » (Exchange cross rates) du Financial Times de Londres. Si la devise ne figure pas à
la rubrique « parités croisées » (Exchange cross rates), le jour de l’opération, ou, dans le cas
où le Financial Times de Londres n’est pas disponible, les taux de change d’une autre source
d'informations publiée à Londres ou à New York et reconnue sur le plan international et
acceptée par les Parties, sont utilisés. Toutefois, s’agissant des opérations pour lesquelles un
taux publié ne peut être obtenu, le taux à appliquer est égal à la moyenne arithmétique des
taux de change de chaque jour ouvrable du mois concerné pour lequel le taux est disponible
de l’une quelconque des sources mentionnées dans cet Article 20.2.

TITRE IV : DISPOSITIONS DIVERSES ET FINALES

ARTICLE 21.- DUREE DE LA CONVENTION

21.1 La présente Convention prend effet à compter de sa date de signature et
demeure en vigueur pour une période initiale de vingt cinq (25) ans à compter de la date de
début de l’exploitation. Elle est renouvelable d’accord parties suivant une demande de
renouvellement dûment soumise au plus tard deux (2) ans avant la date d’expiration de la
période initiale.

21.2 Nonobstant l’article 20.1 ci-dessus, il peut être mis fin de façon anticipée à la
présente Convention seulement dans les trois (3) cas suivants :

(a) par l’accord des parties,

(b) par la renonciation de GEOVIC conformément aux clauses de
renonciation, de non renouvellement et de fin d’exploitation ci-
dessous, ou

(c) par l’Etat conformément aux conditions de retrait, de
dénonciation et de caducité de la présente Convention.

ARTICLE 22.- ETENDUE DE LA CONVENTION

22.1 Cette Convention s’applique principalement à GEOVIC et à toute Personne à
laquelle GEOVIC viendrait à céder tout ou partie des droits et obligations qui lui sont
concédés dans les conditions de la présente Convention.

22.2 Les Actionnaires, les Affiliées, les Contractants, les Sous-Traitants, les
Expéditeurs et les Prêteurs et autres Tiers bénéficiaires jouissent, dans les conditions et
modalités de la présente Convention, des droits et garanties qui leur sont respectivement
accordés dans le cadre des activités liées, à l’exploitation et au traitement des Minéraux, ainsi
qu’à la production de la Matière au Cameroun.

22.3 La suspension, en application des dispositions de la présente Convention, des
droits et avantages accordés à GEOVIC par la présente Convention, emporte de plein droit la
suspension dans les mêmes conditions de l’extension aux Tiers Bénéficiaires desdits droits et
avantages.

ARTICLE 23.- NORMES APPLICABLES

Les normes d’exploitation applicables dans le cadre de la présente Convention seront
celles en vigueur à la Banque Mondiale, ou celles de l’industrie minière internationale, ou à
défaut celles fixées par la législation en vigueur en République du Cameroun.

ARTICLE 24.- CESSION ET TRANSFERT DE DROITS -
SUBSTITUTION DE PRETEURS

24.1 Les droits et obligations résultant de la présente Convention peuvent être
cédés y compris à titre de garantie, nantis ou transférés, en totalité ou en partie, par GEOVIC
à tout Prêteur ou autre créancier, ainsi qu’aux successeurs et ayants droit de GEOVIC. La
cession, la réalisation d’un nantissement ou le transfert de droits découlant de la présente
Convention emportent de plein droit, sauf prescription contraire de l’acte de cession, de
transfert ou de nantissement, le transfert des constructions, ouvrages et installations de toute
nature appartenant à GEOVIC ainsi que le bénéfice de l’attribution en jouissance des droits
d’accès aux terrains tels que définis par le Code Minier et les dispositions de la présente
Convention. A l’exclusion des constructions, des ouvrages et des installations de toute nature
appartenant à GEOVIC qui ne peuvent faire l’objet d’une hypothèque ou d’une autre sûreté, ni
de mesure conservatoire ou d’exécution forcée, GEOVIC pourra accorder toute sûreté y
compris la cession à titre de garantie, affectant ses autres actifs ou propriétés, y compris son
fonds de commerce, ses droits de propriété intellectuelle et ses comptes bancaires. Le
nantissement du fonds de commerce comprend, sauf prescription contraire de l’acte de
nantissement, les droits découlant de la présente Convention lorsque ce nantissement est
consenti au profit du Prêteur. Les actions de GEOVIC peuvent être librement nanties au
profit d’un Prêteur. Tout nantissement ou cession en garantie d’obligations envers plusieurs
créanciers peut être consenti à l’un d’entre eux ou à un représentant ou fiduciaire pour compte
commun de tous les créanciers concernés. Tout transfert des droits conférés par la présente
Convention ou des actions de GEOVIC découlant d’une cession à titre de garantie ou de
réalisation d’une sûreté au profit d’un Prêteur doit faire l’objet d’une notification à titre
d’information signifiée par GEOVIC au ministre chargé des mines et de la géologie.

24.2 L’Etat consent à ce qu’une Entité Substituée puisse être substituée à GEOVIC
par le Prêteur ou par GEOVIC.

A compter de la date d’entrée en vigueur de cette substitution, l’Entité Substituée
bénéficiera de tous les droits et assumera toutes les obligations conférées à GEOVIC par la
présente Convention. Toutefois, et nonobstant ce qui précède, aucune Entité Substituée n’aura
le droit de consentir à des amendements ou modifications de la présente Convention.

La substitution emporte dévolution à l’Entité Substituée desdits droits et obligations
ainsi que des droits de GEOVIC relatifs aux constructions, aux ouvrages et aux installations
de toute nature, et du bénéfice de la jouissance des droits d’accès aux terrains, nonobstant
toute mesure ou décision d’un tiers ayant un effet contraire, et ce notamment en cas de faillite
ou de liquidation judiciaire de GEOVIC.

Lorsque le Prêteur aura été remboursé du principal, des intérêts et de toutes autres
sommes dus par GEOVIC en vertu de ses contrats avec le Prêteur, ou au gré de GEOVIC dans
le cas où celui-ci aurait joui de sa faculté de nommer une Entité Substituée, la substitution
dont il est question dans cet article prendra fin et GEOVIC reprendra les droits et obligations
qui lui sont conférés par la présente Convention.

Les conditions et modalités de la substitution sont à définir entre les Parties, et le
Prêteur, le cas échéant. Cette substitution est notifiée au ministre chargé des mines et de la
géologie dans un délai de trente (30) jours après qu’un accord aura été conclu à ce sujet.

24.3 La légalisation par notaire de tous actes portant sûreté, cession ou transfert,
ou de tout autre document portant sur des créances, relatifs aux activités entreprises dans le
cadre de la présente Convention ne sera assujettie à aucune des tarifications spéciales définies
dans le Tableau du Tarif annexé au décret n° 95/038 du 28 février 1995 fixant le tarif des
actes notariés. Toute légalisation fera l’objet de frais et honoraires fixés par règlement amiable
entre le notaire et les signataires desdits actes.

ARTICLE 25.- SUSPENSION DES DROITS ET AVANTAGES ACCORDES
PAR LA CONVENTION - RETRAIT DU PERMIS
D'EXPLOITATION - DENONCIATION ET CADUCITE
DE LA CONVENTION

25.1 POSSIBILITE DE REMEDIER AUX DEFICIENCES

Lorsque l’exécution par GEOVIC de l’une quelconque de ses obligations résultant de
cette Convention sera jugée insuffisante par la République du Cameroun, celle-ci en fera une
notification écrite motivée, avec indication de la date à laquelle GEOVIC doit remédier à
ladite insuffisance, à moins qu’une période précise pour remédier à l’insuffisance en question,
ne soit déjà prévue dans cette Convention. En tout état de cause, GEOVIC bénéficiera
toujours d’une période normale et suffisante, au vu des circonstances.

25.2 L’Etat peut, dans les cas suivants, suspendre les droits et avantages accordés à
GEOVIC dans le cadre de la présente Convention. De ce fait, il pourra ensuite retirer le
Permis d'Exploitation, et dénoncer la présente Convention selon les modalités prévues à
l’article 27 :

(a) le non paiement dans les délais de tous les impôts et taxes,
redevances et droits, après mise en demeure conformément au Code
Général des Impôts et selon les conditions fixées par la présente
Convention,

(b) le non respect des clauses relatives à la gestion de l’environnement.
25.3 La suspension des droits et avantages ne peut intervenir qu’après notification
du constat qui tient lieu de mise en demeure. Cette suspension intervient après un délai
impératif de quarante cinq (45) jours.

25.4 Si un différend relatif à la suspension est soumis en arbitrage, l’application de
cette mesure est levée provisoirement pendant le déroulement de l’arbitrage. Au cas où la
contestation porte sur le montant des sommes dues au titre de la Taxe Ad Valorem ou d’un
élément de calcul de cette taxe, GEOVIC est tenue d’en payer la partie non contestée. La
suspension ne serait point levée au cas où GEOVIC ne paierait pas le montant non contesté,
ceci soixante (60) jours après une mise en demeure restée sans effet.

25.5 Si le manquement ayant motivé la suspension du Permis d'Exploitation n’a
pas été redressé après une période de trente (30) jours, et que la procédure d’arbitrage n’a pas
été engagée, GEOVIC est considérée comme n’ayant pas exécuté son obligation corrélative à
la jouissance des droits conférés par le Permis d'Exploitation, celui-ci est retiré, et il sera mis
fin à la présente Convention.

25.6 Toute notification de manquement faite en vertu du présent article sera
immédiatement annulée et la suspension levée, lorsque le manquement a été remédié et toute
pénalité applicable acquittée.

25.7 Lorsque, dans le cadre de l’article 25.3, l’Etat constate un cas de violation et
que le manquement n’a pas été redressé dans les délais prescrits ci-dessus, les droits et
avantages visés à l’article 25.2 sont suspendus pour une durée qui ne peut excéder cent quatre-
vingts (180) jours à compter de la notification de cette mesure à GEOVIC. Cette suspension
de droits et avantages prend fin avant l’expiration du délai de cent quatre-vingts (180) jours au
cas où l’Etat constate que le manquement a été redressé et que, le cas échéant, les pénalités
prévues par la présente Convention ont été acquittées. Pendant la période de suspension des
droits et avantages, les activités entreprises dans le cadre de la présente Convention se
déroulent conformément aux dispositions de celle-ci et de la législation en vigueur.

25.8 Si à l’expiration de la période de suspension, le différend n’a pas été résolu
par voie d’arbitrage, et que le(s) manquement(s) constatés n’ont pas été redressés et les
pénalités prévues par la présente Convention n’ont pas été acquittées, le Permis d'Exploitation
est retiré, et la présente Convention dénoncée, avec effet à compter de la date de notification
à GEOVIC de la dénonciation par l'Etat.

25.9 La suspension des droits et avantages ainsi que le retrait du Permis
d'Exploitation et la dénonciation de la présente Convention ne dégagent pas les Parties de
leurs obligations légales et contractuelles échues à la date de prise d’effet d’une telle mesure.

ARTICLE 26.- RENONCIATION AU PERMIS D'EXPLOITATION -
NON RENOUVELLEMENT DE LA CONVENTION -
FIN DE L’EXPLOITATION

GEOVIC peut, avant le terme ou à l’expiration du Permis d'Exploitation, renoncer à
l’exploitation de tout ou partie dudit permis. En cas de renonciation avant la date de début de
l’exploitation, GEOVIC est tenue d’en informer le ministre chargé des mines et de la géologie
sans qu'aucun préavis ne soit requis.
Dans le cas d’une renonciation après le début de l’Exploitation, GEOVIC est tenue
d’en préciser la date de prise d‘effet, qui ne saurait être inférieure à douze (12) mois pour la
renonciation à l’exploitation d’une partie du Permis d'Exploitation, et à vingt-quatre (24)
mois pour la totalité dudit permis, à compter de la date de notification. En outre, à titre
d’information, GEOVIC indique à l’Etat les raisons de cette renonciation, arrête les travaux
d’exploitation et réaménage les Sites d'Exploitation, conformément aux clauses du cahier des
charges et au Plan de Gestion de l’Environnement.

Dans un délai de deux (02) mois à compter de la notification, le ministre chargé des
mines et de la géologie prend acte de la décision de GEOVIC. Si la renonciation porte sur une
partie seulement du Permis d'Exploitation, le ministre chargé des mines et de la géologie
indique la position de l’Etat quant à l’acceptation des conditions de renonciation, avant
l’expiration des deux (2) mois. Ce délai est porté à six (06) mois si la renonciation porte sur
la totalité du Permis d'Exploitation.

La renonciation ne devient effective qu’après la signature conjointe d’un procès-
verbal dans lequel l’Etat et GEOVIC reconnaissent que les modalités de retrait définies par les
présentes ont été respectées.

La renonciation est constatée par décret. Ce décret rapporte les dispositions du
décret octroyant le Permis d'Exploitation ainsi que celui portant attribution en jouissance des
terrains. Il libère GEOVIC, à compter de sa date de signature, des engagements qu’elle a
souscrits dans la présente Convention. Toutefois, si pour quelque raison que ce soit ce décret
n’est pas publié dans les trente (30) jours suivant la signature du procès-verbal sus-évoqué,
GEOVIC sera réputée libérée desdits engagements.

ARTICLE 27.- DROITS ET OBLIGATIONS A LA FIN DE LA CONVENTION

Dès la fin de la Convention, que ce soit à son expiration ou du fait de sa caducité
dans les formes définies par les présentes :

(a) GEOVIC est tenue d’achever les travaux de réaménagement
conformément au Plan de Gestion de l'Environnement,

(b) GEOVIC, ses Cocontractants et les Sous - Traitants devront retirer
tous équipements et matériels se trouvant à un endroit quelconque à
l'intérieur de tout Site d'Exploitation. GEOVIC, ses Contractants et
les sous-traitants pourront exporter tous ces équipements dans les
conditions prévues par la législation en vigueur,

(c) l'infrastructure sociale créée par GEOVIC deviendra la propriété de
l'Etat,

(d) les employés expatriés demeurant en République du Cameroun aux
fins de leur emploi au sein de GEOVIC, de ses Cocontractants et des
Sous-Traitants auront le droit d’exporter la totalité de leurs biens et
effets personnels libres de taxes ou de droits d’exportation. La
République du Cameroun accordera dans les meilleurs délais toutes
exonérations fiscales ou autres documents de sortie nécessaires pour
faciliter le départ des employés expatriés,

(e) ni l’une ni l’autre des Parties n’aura droit à aucune indemnisation ou
dommages et intérêts en raison de la fin de la Convention, sauf dans
20

le cas d’une contravention des dispositions de l’article 15.4,
garantissant la confidentialité des Secrets industriels.

ARTICLE 28.- FORCE MAJEURE

28.1  L'intention des parties est que le terme «force majeure» reçoive
l'interprétation la plus conforme aux principes et usages du droit international.

28.2 Aux termes de la présente Convention, et sans que leur énumération ci-après
soit limitative, doivent être entendus comme cas de force majeure, tous événements
indépendants de la volonté d’une partie et l’empêchant d’exécuter ses obligations :
tremblements de terre et catastrophes naturelles, émeutes, insurrections, troubles civils, faits
de guerre ou conditions imputables à la guerre.

Nonobstant ce qui précède, il est expressément stipulé que doivent être entendus par
cas de force majeure, tous événements indépendants de la volonté de la société GEOVIC et
susceptibles de nuire, soit à la construction, soit à l'aménagement de ses Sites d'Exploitation
ou de ses Sites d’usines, soit à la production, soit au transport, soit à la commercialisation de
ses produits.

Toutefois, les aléas techniques et commerciaux de l’entreprise, ainsi que l’évolution
de la conjoncture économique générale, ne pourront être considérés comme des cas de force
majeure.

28.3 La Partie qui n’est pas en mesure de remplir ses engagements du fait d’un cas
de force majeure en informera l’autre Partie et fournira tous les détails sur le cas de force
majeure. Dans tous les cas, la Partie victime d’un cas de force majeure devra prendre toutes
les mesures appropriées afin d’exécuter les obligations affectées par le cas de force majeure.

Le cas de force majeure qui affecte les Contractants et Sous-Traitants sera considéré
comme un cas de Force Majeure affectant GEOVIC dans la mesure où ce cas de force
majeure affecte les activités de GEOVIC au Cameroun.

28.4 Si en cas de force majeure, l’exécution de l’une quelconque des obligations
prévues dans la présente Convention est suspendue, la période de suspension de l’obligation et
le temps qu’il aura fallu à la Partie victime du cas de force majeure pour réparer les
dommages causés par le cas de force majeure ainsi que ceux causés pendant la période de
suspension seront ajoutés à tout délai prescrit par la présente Convention pour l'exécution
d’une telle obligation, et tout autre terme de la présente Convention sera prorogé d’autant.

ARTICLE 29.- REGLEMENT DES DIFFERENDS

29.1 Les Parties conviennent que tout différend entre l’Etat et GEOVIC découlant
de la présente Convention, y compris quant à sa validité, fera l’objet de tentatives de
règlement à l’amiable.

A défaut d’accord amiable, ledit différend est réglé suivant la procédure d’arbitrage
définie par le présent article.
21

29.2 Tout différend portant sur l’interprétation de l’une des versions, anglaise ou
française, par rapport à l’autre version, sera résolu selon les modalités du présent article.
Toutefois, au cas où les Parties conviennent que leur différend ne mérite pas une pleine
procédure arbitrale, ils nommeront un tiers neutre, bilingue, connaissant l’application de
contrats internationaux, généralement. La décision de la personne ainsi nommée au sujet de
l'interprétation à donner aux clauses litigieuses liera les Parties.

Si les Parties ne peuvent pas s’accorder sur la tierce personne à nommer, elles
conviennent de soumettre une demande à la Chambre de Commerce Internationale (CCD),
pour la désignation d’une telle tierce personne. Les Parties s’engagent à accepter la personne
ainsi nommée.

29.3 Sauf dans les cas spécifiquement prévus ailleurs dans cette Convention, tous
différends découlant de la présente Convention seront tranchés définitivement suivant le
Règlement de Conciliation et d’Arbitrage de la Chambre de Commerce Internationale par
trois arbitres nommés conformément à ce Règlement (le Règlement).

Les Parties conviennent que tout arbitrage dans le cadre de cette clause d’arbitrage
constitue un arbitrage international soumis à la Convention de New York sur la
Reconnaissance et l’Exécution des Sentences Arbitrales Etrangères de 1958.

Un tribunal arbitral constitué en conformité avec la présente Convention sera
composé de trois (3) arbitres, nommés selon la procédure précisée ci-dessous. Les arbitres
auront les pouvoirs d’amiable compositeur.

29.4 Si l’une des Parties est de l’avis qu’un différend ne sera pas résolu à l’amiable,
elle notifiera à l’autre Partie sa décision de recourir à l’arbitrage, au moyen d’une demande
d’arbitrage, notifiée à l’autre Partie dans les conditions de notification définies par la présente
Convention, et communiquées à la CCI. La demande d’arbitrage sera rédigée conformément
au Règlement. Elle indiquera les nom, qualités, et domicile de l’arbitre choisi par le
demandeur.

La Partie défenderesse communiquera sa réponse à la CCI, et la transmettra au
demandeur dans les trente (30) jours suivant la date à laquelle la partie défenderesse aura reçu
la demande d’Arbitrage. La réponse indiquera l’arbitre choisi par la Partie défenderesse : ses
nom, qualités et domicile.

Les deux arbitres ainsi nommés désigneront le troisième arbitre dans les trente (30)
jours de la réception par le demandeur de la réponse de la Partie défenderesse. Ils
communiqueront, conjointement, les nom, qualités et domicile du troisième arbitre à la CCI.

Faute de désignation dans un délai de 30 jours à compter de la date de la nomination
d’un arbitre par l’une ou l’autre des Parties, ou bien dans le cas où les deux arbitres nommés
par les Parties n’auront pas nommé un troisième arbitre, le (s) arbitre(s) manquant(s) sera
(seront) nommé(s) par la CCI.

29.5 Les Parties conviennent de régler tous frais, y compris les provisions, en
conformité avec le Règlement. La sentence arbitrale décidera la responsabilité définitive pour
les frais et honoraires de l’arbitrage.
22

29.6 Les obligations des Parties découlant de la présente Convention seront
maintenues en vigueur, et les Parties n’en sont pas déchargées, pendant le déroulement de
l'arbitrage. Toutefois, le fait d’initier une procédure arbitrale suspendra l’exécution des
clauses faisant l’objet du différend, pendant la procédure, à moins que les arbitres en décident
autrement, et ce à la demande de l’une quelconque des Parties, afin de prévenir une perte
économique importante à l’une des Parties, ou à des tierces personnes, d’assurer la protection
de l’environnement, ou encore pour toute raison donnant lieu à des mesures d’urgence.

29.7 La sentence du tribunal arbitral a un caractère définitif et irrévocable. Elle lie
les Parties et est exécutoire conformément au Règlement de la CCI et à toute loi applicable en
République du Cameroun. Les Parties renoncent formellement et sans réserve à tout droit
d’attaquer ladite sentence, de faire obstacle par quelque moyen que ce soit à son exécution ou
de recourir à quelque autre juridiction que ce soit, aux fins de voir résoudre toute ou partie du
même différend. L’Etat, dans le cadre de l’arbitrage, renonce à invoquer son immunité
d’exécution pour la sentence arbitrale et, le cas échéant, pour tout jugement d’exécution de la
sentence arbitrale.

29.8 Si une sentence arbitrale condamne l’une des Parties au paiement de sommes
d’argent à l’autre Partie, les Parties s’engagent à conclure, dans un délai de trente (30) jours à
compter de la date de notification de la sentence, un accord fixant les modalités de paiement
de ces sommes. La procédure du tribunal arbitral ne sera pas conclue avant le plus tôt des
dates suivantes : (i) trente (30) jours suivant signification de la sentence arbitrale, ou (ii) la
date de réception d’une demande de l’une quelconque des Parties, que les arbitres fixent un
échéancier pour le règlement des sommes dues selon la sentence. Cette décision des arbitres
sera une sentence supplémentaire, à l’appui de l’exécution de la sentence rendue sur le fond.

Faute d’accord à la suite de négociations entre les Parties, ou d’une demande aux
arbitres pour fixation d’un échéancier, ou encore dans le cas où toutes sommes dues en
exécution d’une sentence ne sont pas réglées selon un accord entre les Parties ou la sentence à
l’appui, les Parties conviennent que la Partie au bénéfice de laquelle la sentence sur le fond est
rendue pourra, effectuer une compensation de tout ou partie du montant qui lui est dû en vertu
de la sentence, contre tout montant dû par celle-ci à l’autre partie, y compris mais non
limitativement, tout montant à régler à la suite d’une sentence rendue en faveur de l’autre
Partie par le tribunal arbitral, toutes taxes ou frais, y compris mais non limitativement des
Taxes Ad Valorem à régler par GEOVIC à l’Etat, ou tout montant dû par celui-ci à GEOVIC.
Ni le taux de la Taxe Ad Valorem, ni l’obligation de GEOVIC de payer cette taxe, ne sera
affecté par son droit de compenser, et GEOVIC continuera à déposer ses déclarations de la
Taxe Ad Valorem, tenant compte de ladite compensation, le cas échéant.

Dans le cas où il n’y aurait pas de compensation possible, la Partie contre laquelle la
sentence a été rendue, effectuera un règlement trimestriel minimum de vingt-cinq pour-cent
(25%) du montant dû, jusqu’à apurement de la sentence.

Si à l’expiration d’une période de douze (12) mois suivant le prononcement de la
sentence sur le fond, les sommes dues ne sont pas entièrement apurées, ou si l’échéancier fixé
par les arbitres n’a pas été respecté, les Parties pourront poursuivre l’exécution de la sentence
arbitrale par tout autre moyen de droit dans le ressort où l’exécution est demandée, et ce sans
restriction .

Les dispositions du présent article s’appliquent notamment au cas où une sentence
23

arbitrale constate qu’il a été fait application à l’encontre de Tiers Bénéficiaires, en violation
des dispositions de la présente Convention sur la stabilité du régime juridique et fiscal, d’une
prescription entraînant un paiement à l’Etat, dans la mesure où GEOVIC est contractuellement
tenue de rembourser ce paiement auxdites Personnes.

Les conditions du présent article peuvent également, si les Parties en conviennent,
s’appliquer au règlement de sommes d’argent incombant à l’une des Parties en vertu du
règlement amiable d’un différend.

29.9 Dans le cas d’un différend entre l’Etat et l’un des Tiers Bénéficiaires né des
dispositions de la présente Convention le concernant, ces dispositions seront appliquées dans
les conditions suivantes : l’Etat accepte les conditions du présent article en vertu de ses
obligations dans le cadre de cette Convention. Un Tiers Bénéficiaire sera réputé avoir ratifié
cet article au moment où il (i) commence un arbitrage par moyen d’une demande d’arbitrage,
ou (ii) donne son accord à l’arbitrage au moyen de la communication d’une réponse à une
demande.

ARTICLE 30.- LIEU ET LANGUE DE L’ARBITRAGE

L’arbitrage sera conduit en français ou en anglais, ou bien dans les deux langues, et
aura lieu à Paris, France. Les arbitres sélectionnés décideront de toute question relative à
l’utilisation d’une langue, au cours de la procédure, sur la base de l’équité envers les Parties,
et en vue de promouvoir l’efficacité des débats.

ARTICLE 31.- DROIT APPLICABLE

Le droit camerounais, les termes et conditions de la présente Convention, les
principes généraux du droit international et les pratiques courantes largement répandues dans
l’industrie internationale des mines régissent la présente Convention. En cas de conflit entre
les conditions à appliquer, ce sont les pratiques courantes dans l’industrie internationale des
mines qui pourront être démontrées comme étant largement répandues, qui sont appliquées en
priorité.

ARTICLE 32.- INTEGRALITE DE L’ACCORD

Cette Convention contient l’intégralité de l’accord des Parties se rapportant à l’objet
des présentes et se substitue à toute entente, engagement ou déclaration préalable. Les Parties
déclarent qu’aucune représentation, promesse, ou déclaration d’intention n’a été faite par
l’une ou l’autre des Parties, qui n’a pas été incorporée dans cette Convention. Toutefois, s’il
s’avère qu’une telle représentation, promesse ou déclaration d’intention aurait été faite qui
n'aurait pas été incorporée aux présentes, les Parties ne sont engagés par, ni responsable pour
ladite représentation, promesse ou déclaration d’intention, que dans le cas où elle ne soit
intervenue au même moment que la conclusion de cette Convention, par écrit, et signée par les
deux Parties.

ARTICLE 33.- N-RENONCIATION AUX DROITS

Une Partie ne sera pas réputée avoir renoncé à aucun de ses droits découlant de la
présente Convention, ni du fait de ne pas avoir insisté sur le respect précis par l’autre Partie
des conditions de cette Convention, ni du fait qu’elle n’aurait pas pris toutes les mesures à sa
24

disposition pour en assurer l’exécution. Chaque Partie est pleinement responsable de ses
engagements, responsabilités et obligations imposés par les conditions de cette Convention et
de ses avenants. Les Parties sont tenues à leur exécution stricte et conforme aux présentes,
malgré l’inaction éventuelle de l’une ou l’autre Partie.

ARTICLE 34.- INDEPENDANCE DES CLAUSES

Chaque garantie, engagement et accord prévu par cette Convention est une garantie,
engagement ou accord indépendant(e), et sera ainsi interprété(e). De ce fait, si l’une
quelconque des conditions de cette Convention ou de son application, à l’une ou à l’autre des
Parties, ou bien dans une circonstance quelconque, était déclarée nulle et non avenue et/ou
sans effet juridique par un arbitre ou par un tribunal compétent, les autres clauses de cette
Convention, ainsi que l’application de ladite condition à des Parties ou dans des circonstances
autres que ce qui est devenu sans effet, ne seront pas affectées par ladite déclaration.

ARTICLE 35.- NOTIFICATIONS

Toutes les notifications et autres communications requises dans la présente
Convention ou toutes les notifications que les Parties peuvent vouloir faire l’une à l’autre
seront écrites en anglais ou en français, et seront considérées comme ayant été valablement
faites lorsqu’elles auront été remises sur décharge à un représentant dûment désigné à cet effet
par la Partie destinataire, ou envoyées par courrier recommandé avec accusé de réception,
télégramme, câble, télécopie ou télex, ou par tout autre moyen électronique après accord
préalable des Parties, à l’adresse de la Partie destinataire telle qu’indiquée ci-dessous ou à
toute autre adresse que l’une quelconque des Parties aura notifié par écrit à l’autre Partie.

Une partie ne devra effectuer la notification par télécopie ou par transmission
électronique sans l’accord préalable des Parties. En cas de notification par télécopie, la date
de notification à considérer est celle de la réception de la télécopie.

Adresses :

REPUBLIQUE DU CAMEROUN

S/c de Mr le Ministre chargé des Mines et de la Géologie
Télex 8504 KN

Yaoundé, République du Cameroun

Téléphone : 222 17 23

télécopieur : + 237 222 17 23

GEOVIC CAMEROUN S.A.

À l'attention du Directeur Général
Boulevard de la République du Cameroun
Douala, République du Cameroun
Téléphone : +237 40.75.35

Télécopieur : +237 40.90.49
25

Avec copie à :

William A. Buckovic, Président
GEOVIC Ltd.

743 Horizon Ct.Suite300A
Grand Junction, CO 81506 USA
Téléphone: + 1 (970) 256-9681
Télécopieur: + 1 (970) 256-9241

Et avec copie à :

Pierre Christian NSEGBE
Avocat au barreau
BP 7619
Cabinet sis à Nlongkak (face Pharmacie des Lumières)
Téléphone : + 237 221.00.85
Télécopieur : + 237 221 00 85
Téléphone mobile : + 237 70.95.10
+237 954 32 39

ARTICLE 36.- MODIFICATION

Cette Convention sera modifiée, et fera l’objet d’avenants, suivant accord écrit des
Parties, dûment signé par leurs représentants ayant pouvoirs à cet effet.

ARTICLE 37.- SIGNATURE
La présente Convention est signée en quatre (04) exemplaires originaux en langue

française et quatre (04) exemplaires originaux en langue anglaise, les deux versions étant
également exécutoires et faisant également foi./-

Fait à Yaoundé, République du Cameroun, le

GEOVIC CAMEROON S.A. LA REPUBLIQUE DU CAMEROUN

PAR : PAR :

Original document initialled, signed and stamped by William A. Buckovie, President for Geovic Cameroon S.A.
and Jacques Yves Mbelle Ndob, Ministry of Mines, Water, and Power for the Republic of Cameroon on July 31,
2002. Appendices available via public record in Cameroon.
